DETAILED ACTION
The present Office action is in response to the application filing on 14 JUNE 2021 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: predictor, forward processor, inverse processor, and machine learning in-loop filter unit in claim 3, first machine learning inferer, error backpropagator, and second machine learning inferer in claim 4, training sub-image divider in claim 5, inverse processor and machine learning in-loop filter unit in claim 7, and parameter information decoding processor, parameter decider, and machine learning inferer in claim 8.

[110] “The above-described apparatus may be implemented as a hardware component, a software component, and/or a combination of the hardware component and the software component. For example, apparatuses and components described in the embodiments may be implemented by one or more general-purpose computer or special-purpose computers.” Note, each of the invoked limitations is considered a software component executed by a general-purpose computer or special-purpose computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0237365 A1 (hereinafter “Takahashi”) in view of U.S. Publication No. 2021/0056390 A1 (hereinafter “Chen”), and further in view of U.S. Publication No. 2019/0230354 A1 (hereinafter “Kim”).
Regarding claim 1, Takahashi discloses an image processing apparatus ([0009], l. 1, “image processing device”) comprising: 
an input frame buffer (FIG. 4, picture reordering buffer 22) configured to store an input original frame ([0097], ll. 4-5, “picture reordering buffer 22 temporarily stores a picture from the A/D conversion section 21”); 
an encoding processor (FIG. 1, encoder 11-1; FIG. 30, video processor 1332) configured to encode the stored original frame ([0098], ll. 1-4, “picture read from the picture reordering buffer 22 is supplied to the calculation section 23, the intra-picture ; 
5an output stream buffer (FIG. 4, accumulation buffer 27) configured to output the encoded original frame as an output stream for multiplexing ([0107], ll. 1-2, “accumulation buffer 27 temporarily stores the encoded data from the lossless encoding section 26;” [0108], ll. 1-2, “encoded data output from the accumulation buffer 27 is multiplexed”); and 
a multiplexing processor (FIG. 31, multiplexer (MUX) 1412) configured to control the output stream to be multiplexed and transmitted ([0108], ll. 3-5, “the multiplexed encoded data is transmitted to the multi-view image decoding device”), 
wherein the encoding processor outputs a filter parameter ([0646], ll. 1-4, “parameters of a deblocking filter or parameters of an adaptive offset filter is multiplexed in an encoded stream and transmitted from the encoding side to the decoding side”) 
wherein a device on a decoding side (FIG. 14, decoder 211-1) decodes the output stream by using the output filter parameter ([0277], l. 1, “decoder 211-1 decodes encoded data;” [0646], ll. 1-4, “parameters of a deblocking filter or parameters of an adaptive offset filter is multiplexed in an encoded stream and transmitted from the encoding side to the decoding side:” e.g., the encoded data includes the filter parameters for restoring the original frame).
wherein the encoding processor outputs a filter parameter trained based on machine learning using the stored original frame and a restored frame obtained by the encoding.
However, Chen teaches wherein the encoding processor outputs a filter parameter trained based on machine learning ([0040], ll. 6-8, “If the CNN is used as in-loop filtering, then the parameter set can be signaled at the sequence level, picture-level or slice level;” FIG. 2A describes the in-loop filters as a deblocking filter 130, sample adaptive offset filter 132, and adaptive offset filter 210, which are adopted from the HEVC standard, see ¶ [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use machine learning for in-loop filters, as taught by Chen ([0040]), in Takahashi’s invention. One would have been motivated to modify Takahashi’s invention, by incorporating Chen’s invention, to improve the subjective quality or coding efficiency for emerging new video coding standards and to reduce the computational complexity of neural networks ([0013]).
Takahashi and Chen fail to expressly disclose filter parameter trained based on machine learning using the stored original frame and a restored frame obtained by the encoding. Note, Chen does not describe how the NN was trained and therefore another reference, Kim, is relied upon. 
However, Kim teaches filter parameter trained based on machine learning using the stored original frame and a restored frame obtained by the encoding ([0106], ll. 1-6, “The CNN-based in-loop filter 150a may use a deep convolutional neural network (DCC). That is, the CNN-based in-loop filter 150a may be trained based on a plurality of 150a may be trained to generate an output image appropriate for an input image;” [0170], ll. 2-4, “The entropy decoder 210 may perform decoding and may output filtering information and preliminary prediction information:” e.g., filtering information was output from the encoder. [0239 and [0250] discloses back-propagating; [0242], “the reconstruction training image 300 may include reconstructed frames after in-loop filtering of the in-loop filter 140. That is, the CNN-based in-loop filter 150 may generate an output image more similar to the original input training image 400 by performing filtering on the reconstructed frames after in-loop filtering.” See FIGS. 2A and 3-7 for CNN-based in-loop filtering configurations).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use machine learning for training in-loop filters, as taught by Kim ([0106]), in Takahashi’s invention. One would have been motivated to modify Takahashi’s invention, by incorporating Kim’s invention, to correct weights in an adaptive way to improve the subjective quality ([0010-0015]).
Regarding claim 2, Takahashi, Chen, and Kim disclose all of the limitations of claim 1, as outlined above. Additionally, Takahashi discloses wherein the multiplexing processor processes the output parameter and the multiplexed output stream to be transmitted in association with each other to the decoding side 
Regarding claim 3, Takahashi, Chen, and Kim disclose all of the limitations of claim 1, as outlined above. Additionally, Takahashi discloses wherein the encoding processor comprises: 20
a predictor configured (FIG. 4, encoder 11-1 with intra-picture prediction section 33 and motion prediction compensation section 34) to reflect adjacent feature information within a reference distance as prediction information in the stored original frame ([0116], ll. 1-4, “intra-picture prediction section 33 and the motion prediction/compensation section 34 perform a prediction process in units of PUs as a target block”); 
a forward processor (FIG. 4, encoder 11-1 with orthogonal transform section 24 and quantization section 25) configured to transform and quantize the frame with the prediction information reflected therein ([0102], ll. 1-5, “orthogonal transform section 24 performs an orthogonal transform […], using TU as a unit, on (a residual obtained by subtracting the predicted image or a pixel value of) a target block;” [0103], ll. 1-2, “quantization section 25 quantizes the transform coefficient supplied from the orthogonal transform section 24”); 
an entropy encoder (FIG. 4, encoder 11-1 with lossless encoding section 26) configured to entropy-encode and output the transformed and 25quantized frame ([0104], ll. 1-6, “lossless encoding section 26 performs lossless encoding such as variable length encoding […] on a quantization value from the quantization section 25.” Note, variable length encoding is an entropy-encoding technique); 
an inverse processor (FIG. 4, encoder 11-1 with inverse quantization section 28 and inverse orthogonal transformation section 29) configured to generate a restored frame corresponding to the original frame by inverse-transforming and inverse-quantizing the transformed and quantized frame ([0110], ll. 1-4, “the inverse quantization section 28 inversely quantizes the quantization value from the quantization section 25 into a transform coefficient and supplies the transform coefficient to the inverse orthogonal transform section 29;” [0111], ll. 1-3, “ inverse orthogonal transform section 29 performs an inverse orthogonal transform on the transform coefficient from the inverse quantization section 28”); and 

Patent Application16 of 28Attorney Docket No. 9249-034wherein the output restored frame is reflected in the prediction information (In FIG. 4 the prediction output from prediction image selection section 35 is subtracted in calculation section 23, where the prediction information is first “reflected,” then it is forward processed in sections 24-25 and then inverse processed in sections 28-29, restoring the frame information that “reflects” the prediction information), and the output filter parameter is transmitted to the decoding side ([0646], ll. 1-4, “parameters of a deblocking filter or parameters of an adaptive offset filter is multiplexed in an encoded stream and transmitted from the encoding side to the decoding side”).
Takahashi fails to expressly disclose a machine learning in-loop filter unit configured to output a filtered restored frame and a trained filter parameter by receiving the original frame stored in the input frame buffer and the 30generated restored frame and subjecting the original frame and the restored frame to machine learning inference.
a machine learning in-loop filter unit configured to output a filtered restored frame and a trained filter parameter by receiving the original frame stored in the input frame buffer and the 30generated restored frame and subjecting the original frame and the restored frame to machine learning inference (FIG. 2A depicts CNN-based in-loop filter 150a outputting filtered frame                 
                    f
                
             using the input frame                 
                    
                        
                            f
                        
                        ^
                    
                
            , which is based off the original frame data and the restored prediction frame                 
                    
                        
                            e
                        
                        ^
                    
                
             at the adder immediately preceding the CNN-based in-loop filter 150a. Note, the output filter parameters is the same addressed in claim 1). The same rationale of claim 1 applies to claim 3.
Regarding claim 4, Takahashi, Chen, and Kim disclose all of the limitations of claim 1, as outlined above. Additionally, Kim discloses wherein the machine learning 5in-loop filter unit comprises: 
a first machine learning inferer (FIG. 2A, CNN-based in-loop filter 150a) configured to perform the machine learning inference by initializing the output restored frame with a pre-trained filter parameter ([0237], ll. 1-3, “The NCC-based in-loop filter 150 may generate an output image by performing filtering on the reconstruction training image 300;” [0239], ll. 1-7, “The CNN-based in-loop filter 150 may adjust a weight of the hidden layer 152 based on the differentiation. For example, the CNN-based in-loop filter 150 may adjust weights such that there is no difference between the output image and the input training image 400. Here, training for weight correction of the CNN-based in-loop filter 150 may use a back-propagation method”); 
an error backpropagator (FIG. 2A, CNN-based in-loop filter 150a) configured to calculate an error value by comparing the restored frame subjected to machine learning inference with the input original frame, backpropagate the 10calculated error value to the machine learning inferer according to a predetermined criterion to request the machine learning inferer to update the pre-trained filter parameter by performing the machine learning inference again, and output the updated filter parameter ([0239], ll. 1-7, “The CNN-based in-loop filter 150 may adjust a weight of the hidden layer 152 based on the differentiation. For example, the CNN-based in-loop filter 150 may adjust weights such that there is no difference between the output image and the input training image 400. Here, training for weight correction of the CNN-based in-loop filter 150 may use a back-propagation method;” [0250], ll. 1-7, “The CNN-based in-loop filter 150 may adjust a weight of the hidden layer 152 based on the differentiation. For example, the CNN-based in-loop filter 150 may adjust weights such that there is no difference between the output image and the input training image 600. Here, training for weight correction of the CNN-based in-loop filter 150 may use a back-propagation method.” Note, the error represents the weighted differences, where the back-propagation iterates to adjust the weights for there to be no difference); and 
a second machine learning inferer (FIG. 2A, CNN-based in-loop filter 150a) configured to filter the restored frame by machine learning inference based on the output filter parameter (FIG. 2A depicts the restored image as input into CNN-based in-loop filter 150a for filtering). The same motivation of claim 1 applies to claim 4.
Regarding claim 5, Takahashi, Chen, and Kim disclose all of the limitations of claim 1, as outlined above. Additionally, Kim discloses wherein the machine learning in-loop filter unit further comprises a training sub-image divider configured to divide at least one of the restored frame or the original frame into a plurality of sub-images ([0282], ll. 150 may selectively apply filtering under a low delay configuration and may also selectively apply filtering for each input slice, or for each encoding unit block within an input slice, such as CTU, for each encoding block, such as CU, or for each designated image region:” e.g., the filter receives the image, but performs filtering on subcomponents at a time, e.g., sub-images. [0283], ll. 1-6, “The CNN-based in-loop filter 150 may apply filtering on a specific region in an image. For example, the CNN-based in-loop filter 150 may divide the image into a plurality of regions, may select only a portion of the plurality of regions, and may apply filtering on the selected portion of the regions”), and 
wherein the first machine learning inferer initializes each of a plurality of sub-images 20divided from the restored frame and subjects the initialized sub-images to machine learning inference, and the error backpropagator calculates an error value by comparing a plurality of sub-images divided from the original frame with the plurality of sub-images divided from the restored frame ([0239], ll. 1-7, “The CNN-based in-loop filter 150 may adjust a weight of the hidden layer 152 based on the differentiation. For example, the CNN-based in-loop filter 150 may adjust weights such that there is no difference between the output image and the input training image 400. Here, training for weight correction of the CNN-based in-loop filter 150 may use a back-propagation method;” [0250], ll. 1-7, “The CNN-based in-loop filter 150 may adjust a weight of the hidden layer 152 based on the differentiation. For example, the CNN-based in-loop filter 150 may adjust weights such that there is no difference between the output image and the input training image 600. Here, training for weight correction of the CNN-based in-loop filter 150 may use a back-propagation method.” Note, ¶¶[0282-0283] . The same motivation of claim 1 applies to claim 5.
Regarding claim 6, the limitations are the same as those in claim 1; however, written from a decoder’s perspective, which is the inverse of the encoder, as seen in Takahashi’s disclosure of FIG. 14 (decoder) in contrast to FIG. 4 (encoder). Therefore, the same rationale of claim 1 applies to claim 6. Additionally, Takahashi discloses the structure of a demultiplexing processor ([0528], “inverse multiplexing section (DMUX) 1413”), input stream buffer (FIG. 14, accumulation buffer 221), decoding processor (FIG. 14, decoder 211-1), and output frame buffer (FIG. 14, picture reordering buffer 227 and DPB 229-1).
Regarding claim 7, the limitations are the same as those in claim 3; however, written from the decoder’s perspective, which is the inverse of the encoder, as seen in Takahashi’s disclosure of FIG. 14 (decoder) in contrast to FIG. 4 (encoder). Therefore, the same rationale of claim 3 applies to claim 7. Additionally, Takahashi discloses the structure of an entropy decoding processor (FIG. 14, lossless decoding section 222), an inverse processor (FIG. 14, inverse quantization section 223 and inverse orthogonal transform section 224), a machine learning in-loop filter unit (FIG. 14, in-loop filter 226. Note, the combination in the independent claim with Chen and Kim are used to modify Takahashi’s in-loop filter into a CNN in-loop filter. See Chen, ¶[0040] and Kim, FIG. 8A, CNN-based in-loop filter 230a).
Regarding claim 8, the limitations are the same as those in claim 4; however, written from the decoder’s perspective, which is the inverse of the encoder, as seen in Takahashi’s disclosure of FIG. 14 (decoder) in contrast to FIG. 4 (encoder). Therefore, a parameter information decoding processor (FIG. 8A, entropy decoder 210 and CNN-based in-loop filter 230a), a parameter decider (FIG. 8A, CNN-based in-loop filter 230a) configured to select a filter parameter for machine learning in consideration of the difference between the extracted filter parameter and a pre-trained filter parameter ([0239] and [0250] describe back-propagation for minimizing weight differences; [0010], “a convolutional neural network (CNN)-based in-loop filter learning method including generating filtering information by filtering a residual image corresponding to a difference between an original image and a prediction image; generating inverse filtering information by inversely filtering the filtering information; generating reconstruction information by inputting the inverse filtering information to a CNN-based in-loop filter; calculating a difference between the reconstruction information and source information based on the original image; and correcting a weight of the CNN-based in-loop filter based on the difference;” [0028] describes the entropy decoder outputting filtering information for the CNN-based in-loop filter to use in the weight correction process), a machine learning inferer (FIG. 8A, CNN-based in-loop filter 230a). The same motivation of claim 6 applies to claim 8. 
Regarding claim 9, the limitations are the same as those in claim 3 in view of claim 1. Therefore, the same rationale of claim 3 applies to claim 9.
Regarding claim 10, the limitations are the same as those in claim 1
Regarding claim 11, the limitations are the same as those in claim 3; however, written in process form instead of machine form. Therefore, the same rationale of claim 3 applies to claim 11.
Regarding claim 12, the limitations are the same as those in claim 4; however, written in process form instead of machine form. Therefore, the same rationale of claim 4 applies to claim 12.
Regarding claim 13, Takahashi, Chen, and Kim disclose all of the limitations of claim 12, as outlined above. Additionally, Kim discloses wherein the requesting of update of the pre-trained filter comprises:
when the calculated error value is equal to or larger than a threshold, requesting update of the pre-trained filter parameter by backpropagating the calculated error value, or when the calculated error value is less than the threshold, requesting output of the updated filter parameter ([0239], ll. 1-7, “The CNN-based in-loop filter 150 may adjust a weight of the hidden layer 152 based on the differentiation. For example, the CNN-based in-loop filter 150 may adjust weights such that there is no difference between the output image and the input training image 400. Here, training for weight correction of the CNN-based in-loop filter 150 may use a back-propagation method;” [0250], ll. 1-7, “The CNN-based in-loop filter 150 may adjust a weight of the hidden layer 152 based on the differentiation. For example, the CNN-based in-loop filter 150 may adjust weights such that there is no difference between the output image and the input training image 600. Here, training for weight correction of the CNN-based in-loop filter 150 may use a back-propagation method.” Note, the error represents the weighted differences, where the back-propagation iterates to adjust the weights for there to be no difference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STUART D BENNETT/Examiner, Art Unit 2481